                                   1

                                   2

                                   3

                                   4

                                   5                               UNITED STATES DISTRICT COURT
                                   6                          NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                         MARVIN GLENN HOLLIS,
                                   8                                                   Case No. 17-00326 BLF (PR)
                                                      Plaintiff,
                                   9                                                   ORDER DENYING MOTION TO
                                                                                       AMEND/CORRECT COMPLAINT;
                                  10                                                   DENYING MOTION FOR MEDICAL
                                                v.                                     RECORDS; DENYING MOTION TO
                                  11                                                   REOPEN DISCOVERY; GRANTING
                                                                                       MOTION TO CORRECT
                                  12                                                   DEFENDANTS’ NAMES; DENYING
Northern District of California




                                         NURSE REISENHOOVER, et al.,                   MOTIONS FOR EXPERT WITNESS
 United States District Court




                                  13                                                   AND APPOINTMENT OF COUNSEL;
                                                      Defendants.                      DENYING REQUEST FOR JUDICIAL
                                  14                                                   NOTICE; GRANTING MOTIONS FOR
                                                                                       EXTENSIONS OF TIME
                                  15
                                                                                       (Docket Nos. 114, 115, 117, 120, 121, 124,
                                  16
                                                                                       126, 129, 134, 136)
                                  17

                                  18
                                             Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19
                                       42 U.S.C. § 1983 against medical officials at Pelican Bay State Prison (“PBSP”), where
                                  20
                                       Plaintiff was formerly housed. Finding the complaint stated a cognizable Eighth
                                  21
                                       Amendment claim for deliberate indifference to serious medical needs, the Court issued an
                                  22
                                       order of service and directed Defendants to file a motion for summary judgment or other
                                  23
                                       dispositive motion. (Docket No. 53.) Defendants filed a summary judgment motion,
                                  24
                                       (Docket No. 77), to which Plaintiff filed opposition, (Docket No. 86), and Defendants filed
                                  25
                                       a reply, (Docket No. 87). The Court granted the motion with respect to Defendants S.
                                  26
                                       Risenhoover and N. Adam and dismissed the Eighth Amendment claims against them with
                                  27
                                       prejudice. (Docket No. 99.) The Court ordered remaining Defendants McCall and Afdahl
                                  28
                                   1   to file a renewed motion for summary judgment. (Id.) Defendants filed the renewed
                                   2   summary judgment motion on October 1, 2019. (Docket No. 104.)
                                   3          In the interest of justice, Plaintiff’s motion for an extension of time to file an
                                   4   opposition, (Docket No. 129), is GRANTED such that the opposition filed on December
                                   5   31, 2019, (Docket No. 137), is deemed timely filed.
                                   6          Plaintiff has filed the following motions: motion to amend/correct the complaint
                                   7   and for recusal, (Docket No. 114); motion for a court order to inspect and review his
                                   8   medical records, (Docket No. 115); motion to request to reopen discovery, (Docket No.
                                   9   117); motion to amend/correct Defendants’ names, (Docket No. 120); motion for expert
                                  10   witness testimony, (Docket No. 121); another motion for appointment of counsel and
                                  11   expert witness, (Docket No. 134); and a request for judicial notice, (Docket No. 136).
                                  12          Defendants’ motions for extension of time to file a response to Plaintiff’s motions
Northern District of California
 United States District Court




                                  13   are GRANTED. (Docket Nos. 124, 126.) Accordingly, their oppositions filed thereafter,
                                  14   (Docket Nos. 127, 128, and 130), are deemed timely filed.
                                  15          The Court addresses the pending motions below.
                                  16

                                  17                                           DISCUSSION
                                  18   A.     Motion to Amend/Correct Complaint and Motion for Recusal
                                  19          Plaintiff moves for leave to amend and file supplemental pleadings to include a
                                  20   claim of conspiracy between Defendants McCall and Afdahl, and to include a claim of
                                  21   conspiracy and retaliation against Defendant Adam, who has been dismissed from this
                                  22   action, as being part of the conspiracy to interfere with Plaintiff’s prescribed medications
                                  23   for his mental health needs. (Docket No. 114 at 3.) Plaintiff challenges the Court’s prior
                                  24   order, (Docket No. 74), denying his previous motion for leave to amend to add claims
                                  25   against current Defendants. (Id. at 2.) Lastly, Plaintiff asserts that the Court has a
                                  26   “personal bias or prejudice against Plaintiff and is in favor of the defendants as evidenced
                                  27                                                  2

                                  28
                                   1   by the record before the court,” and requests recusal. (Id. at 5.)
                                   2          Defendants filed an opposition, firstly asserting undue delay. (Docket No. 125.)
                                   3   Defendants point out that Plaintiff believed as of February 23, 2016, that Dr. Adam was
                                   4   involved in a conspiracy to change his mental health medication and part of the retaliatory
                                   5   actions allegedly taken by Defendant McCall and Afdahl. (Id. at 4.) They point out that
                                   6   according to his filings, Plaintiff had eleven months to consider his conspiracy theories and
                                   7   supporting factual allegations before filing this action on January 23, 2017, but that he
                                   8   excluded any reference to Defendant Adam’s alleged involvement in changing his mental
                                   9   health medication in the original complaint. (Id., citing Docket No. 86 at 37, 39, 145-146.)
                                  10   Defendants also assert that Plaintiff has prosecuted this action for the past three years
                                  11   without making any attempt to change his allegations with respect to Dr. Adam, despite
                                  12   filing five separate motions to amend his complaint. (Id., citing Docket Nos. 17, 44, 58,
Northern District of California
 United States District Court




                                  13   65, 72.) Furthermore, Defendants point out that Plaintiff has failed to attach a proposed
                                  14   amended complaint with the current motion to amend, and the motion itself contains no
                                  15   evidence supporting a conspiracy or retaliation claim by any defendant. (Id. at 5.)
                                  16   Secondly, Defendants assert that they will suffer undue prejudice if Plaintiff is allowed to
                                  17   amend the complaint after summary judgment was granted with respect to the claims
                                  18   against Dr. Adam and relitigate the claims against her. (Id. at 5-6.) In reply, Plaintiff
                                  19   asserts that he moved to amend the complaint as early as August 9, 2017, along with a
                                  20   proposed amended complaint, but that the Court never permitted the amendment. (Docket
                                  21   No. 131 at 1.)
                                  22          Rule 15(a) of the Federal Rules of Civil Procedure provides different ways to
                                  23   amend, and these ways are not mutually exclusive. Ramirez v. Cty. Of San Bernardino,
                                  24   806 F.3d 1002, 1007 (9th Cir. 2015). Rule 15(a) provides that a party may amend its
                                  25   pleading once as a matter of course, generally, within 21 days after serving it, and that in
                                  26   all other cases, a party may amend its pleading only with the opposing party’s written
                                  27                                                  3

                                  28
                                   1   consent or the court’s leave. Fed. R. Civ. P. 15(a). Here, because the request to file an
                                   2   amended complaint was filed nearly three years after Plaintiff filed the original complaint,
                                   3   he can only be seeking leave to amend under the second option, i.e., at the court’s leave.1
                                   4            Rule 15(a) is to be applied liberally in favor of amendments and, in general, leave
                                   5   shall be freely given when justice so requires. See Janicki Logging Co. v. Mateer, 42 F.3d
                                   6   561, 566 (9th Cir. 1994); cf. id. (attempt to amend complaint requiring amendment of
                                   7   scheduling order under Fed. R. Civ. P. 16 must be based upon good cause). Leave need
                                   8   not be granted where the amendment of the complaint would cause the opposing party
                                   9   undue prejudice, is sought in bad faith, constitutes an exercise in futility, or creates undue
                                  10   delay. Id. “In the absence of any apparent or declared reason–such as undue delay, bad
                                  11   faith or dilatory motive on the part of the movant, . . . undue prejudice to the opposing
                                  12   party by virtue of allowance of the amendment, futility of amendment, etc.–the leave
Northern District of California
 United States District Court




                                  13   sought should, as the rules require, be ‘freely given.’” Hall v. City of Los Angeles, 697
                                  14   F.3d 1059, 1073 (9th Cir. 2012) (internal citations omitted).
                                  15            Defendants have declared a valid reason to deny the motion based on undue delay.
                                  16   The Court has re-examined the first motion to amend/correct the complaint which was
                                  17   filed six months after Plaintiff initiated this action and finds it contains no allegation of a
                                  18   conspiracy against any defendant. (Docket No. 17.) Plaintiff mentions a conspiracy claim
                                  19   in a second proposed amended complaint filed along with his motion for reconsideration of
                                  20   the magistrate judge’s denial of that first motion to amend. (Docket No. 20-1.) However,
                                  21   the proposed amendment asserts only a conspiracy claim between Defendants McCall and
                                  22   Afdahl with regards to Plaintiff’s mental health medication and does not allege that
                                  23   Defendant Adam was involved in that conspiracy.2 (Docket No. 20-1 at 24.) Thereafter,
                                  24
                                       1
                                  25    Plaintiff has not obtained the opposing party’s written consent, as Defendants have filed
                                       opposition to the motion. (Docket No. 125.)
                                  26   2
                                           Plaintiff also asserted a conspiracy claim against Defendants Risenhoover and Adam
                                  27                                                   4

                                  28
                                   1   Plaintiff filed other motions to amend which never raised such a claim, (Docket Nos. 44,
                                   2   58, 65, 72), nor did he make any such argument in opposing Defendant Adam’s motion for
                                   3   summary judgment. (Docket No. 125 at 4.) Plaintiff provides no explanation why he did
                                   4   not assert this specific claim against Defendant Adam in his earlier filings. Lastly,
                                   5   Plaintiff has failed to provide, along his motion to amend, a proposed amendment
                                   6   containing specific allegations to support what is otherwise a conclusory allegation of
                                   7   conspiracy involving Defendant Adam. Accordingly, Plaintiff’s motion for leave to
                                   8   amend to add a new conspiracy claim against Defendant Adam, (Docket No. 114), is
                                   9   DENIED based on undue delay. See Janicki Logging Co., 42 F.3d at 566.
                                  10          With respect to Plaintiff’s request for recusal, motions to recuse a district court
                                  11   judge fall under two statutes, 28 U.S.C. § 144 and 28 U.S.C. § 455. The substantive
                                  12   standard for recusal under 28 U.S.C. § 144 and 28 U.S.C. § 455 is the same: Whether a
Northern District of California
 United States District Court




                                  13   reasonable person with knowledge of all the facts would conclude that the judge’s
                                  14   impartiality might reasonably be questioned. United States v. McTiernan, 695 F.3d 882,
                                  15   891 (9th Cir. 2012); Yagman v. Republic Ins., 987 F.2d 622, 626 (9th Cir. 1993) (citation
                                  16   omitted). Sections 144 and 455 ask whether a reasonable person perceives a significant
                                  17   risk that the judge will resolve the case on a basis other than the merits. Clemens v. United
                                  18   States Dist. Ct. for the Cent. Dist. of Cal., 428 F.3d 1175, 1178 (9th Cir. 2005). The
                                  19   reasonable person in this context means a well-informed, thoughtful observer, as opposed
                                  20   to a hypersensitive or unduly suspicious person. Id.
                                  21

                                  22   which he does not include in the instant motion to amend. (Docket No. 20-1 at 17.) Even
                                       if Plaintiff did attempt to add such a claim, it would be denied as futile since the Court
                                  23   granted summary judgment in favor of Defendants Risenhoover and Adam on the Eighth
                                       Amendment claim against them because there was no genuine issue of material fact.
                                  24   (Docket No. 99 at 11-12.) Conspiracy is not itself a constitutional tort under 42 U.S.C. §
                                       1983. Lacey v. Maricopa County, 693 F.3d 896, 935 (9th Cir. 2012) (en banc). It does not
                                  25   enlarge the nature of the claims asserted by the plaintiff, as there must always be an
                                       underlying constitutional violation. Id. Accordingly, with no underlying constitutional
                                  26   violation, Plaintiff cannot state a separate conspiracy claim under § 1983 against
                                       Defendants Risenhoover and Adam. Id.
                                  27                                                  5

                                  28
                                   1          As a federal judge is presumed to be impartial, a substantial burden is imposed on
                                   2   the party claiming bias or prejudice to show that this is not the case. See United States v.
                                   3   Zagari, 419 F. Supp. 494, 501 (N.D. Cal. 1976). Plaintiff questions this Court’s prejudice
                                   4   against Plaintiff and in favor of defendants “is evidenced by the record before the court.”
                                   5   (Docket No. 114 at 5.) Plaintiff makes further allegations of bias and prejudice in a later
                                   6   filing. (Docket No. 122.)
                                   7          The Court points out that after this matter was dismissed and judgment entered by
                                   8   the magistrate judge originally assigned to the matter, (Docket Nos. 26, 27), the Court
                                   9   reviewed the matter de novo and vacated the dismissal after finding that Plaintiff had met
                                  10   the imminent danger exception under 28 U.S.C. § 1915(g) to procced with this action.
                                  11   (Docket No. 52.) Thereafter, the Court provided a reasoned decision for each motion filed
                                  12   in this action. (Docket Nos. 74, 98, 99, 113.) Accordingly, it cannot be said that a
Northern District of California
 United States District Court




                                  13   reasonable person would conclude from a review of the record that that the Court’s
                                  14   impartiality might reasonably be questioned. See McTiernan, 695 F.3d at 891. Nor has
                                  15   Plaintiff presented any other evidence to overcome the presumption that this Court can be
                                  16   fair and impartial. See Zagari, 419 F. Supp. at 501. Plaintiff may appeal the decision to
                                  17   the Ninth Circuit, but otherwise has no basis for moving to recuse the Court from this
                                  18   matter. The motion for recusal is DENIED.
                                  19   B.     Motions for Court Order to Inspect and Review Medical Records
                                  20          Plaintiff moves for a court order that allows him “to inspect and review his
                                  21   medical/mental health records to discover and or gather necessary information” to prepare
                                  22   an opposition to Defendants’ summary judgment motion, citing 28 U.S.C. § 1651.
                                  23   (Docket No. 115.) The Court notes that Plaintiff filed an opposition on December 31,
                                  24   2019. (Docket No. 137.) Accordingly, the motion is DENIED as moot.
                                  25   C.     Motion to Reopen Discovery
                                  26          Plaintiff moves to reopen discovery under Federal Rule of Civil Procedure 16 with
                                  27                                                 6

                                  28
                                   1   respect to his claims against Defendants Risenhoover and Adam. (Docket No. 117.) Rule
                                   2   16 has to do with pretrial conferences, scheduling, and case management while a matter is
                                   3   pending. Fed. R. Civ. P. 16. Accordingly, the Court finds no basis for reopening
                                   4   discovery under this rule particularly when the claims against Defendants Risenhoover and
                                   5   Adam have already been thoroughly litigated. This motion was filed on October 25, 2019,
                                   6   which is nearly three months after the Court granted summary judgment in favor of these
                                   7   Defendants on July 22, 2019. (Docket No. 99.) As Defendants argue in opposition,
                                   8   Plaintiff fails to show due diligence in obtaining these records before the Court granted
                                   9   Defendants’ motion. (Docket No. 128 at 4.) Furthermore, the Court already considered
                                  10   Plaintiff’s motion for reconsideration on the matter and denied it. (Docket No. 113.)
                                  11   Nowhere in that motion did Plaintiff assert need for additional discovery. (Docket No.
                                  12   100.) Plaintiff may appeal the decision to the Ninth Circuit, but at this juncture, the Court
Northern District of California
 United States District Court




                                  13   finds no basis to grant the motion to reopen discovery on the claims against Defendants
                                  14   Risenhoover and Adam. The motion is DENIED.
                                  15   D.     Motion to Amend/Correct Defendants’ Names
                                  16          Plaintiff requests that the names of the remaining defendants in this action be
                                  17   corrected to reflect the following: 1) Mariposa McCall, M.D., and 2) Jennifer Afdahl.
                                  18   (Docket No. 120.) The motion is GRANTED. The Clerk shall update the docket with the
                                  19   correct names of Defendants as shown in Plaintiff’s motion.
                                  20   E.     Motions for an Expert Witness and Appointment of Counsel
                                  21          Plaintiff has filed additional motions for the Court to appoint an expert witness,
                                  22   (Docket No. 121), and for appointment of counsel, (Docket No. 134). (See Docket Nos.
                                  23   63, 83, 110.) Plaintiff asserts that there are “scientific issues involved” that are outside his
                                  24   understanding and knowledge. (Docket No. 134 at 1.)
                                  25          Plaintiff has been made aware several times that there is no constitutional right to
                                  26   counsel in a civil case unless an indigent litigant may lose his physical liberty if he loses
                                  27                                                  7

                                  28
                                   1   the litigation. See Lassiter v. Dep’t of Social Services, 452 U.S. 18, 25 (1981); Rand v.
                                   2   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (no constitutional right to counsel in § 1983
                                   3   action), withdrawn in part on other grounds on reh’g en banc, 154 F.3d 952 (9th Cir.
                                   4   1998) (en banc). The decision to request counsel to represent an indigent litigant under §
                                   5   1915 is within “the sound discretion of the trial court and is granted only in exceptional
                                   6   circumstances.” Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). The difficulties
                                   7   Plaintiff raises again in this recent motion, which are the same as in his prior motions, are
                                   8   no different than those any other prisoner faces. Accordingly, the motion is DENIED
                                   9   without prejudice for lack of exceptional circumstances. See Agyeman v. Corrections
                                  10   Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004); Rand, 113 F.3d at 1525 (9th Cir.
                                  11   1997); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789
                                  12   F.2d 1328, 1331 (9th Cir. 1986).
Northern District of California
 United States District Court




                                  13          Plaintiff continues to assert mental health issues as a basis for appointment of
                                  14   counsel. As he has previously been advised, generally, a plaintiff that shows at least some
                                  15   ability to articulate his claims is not entitled to appointment of counsel, regardless of
                                  16   whether he has mental and physical health problems or is incarcerated. See, e.g., Warren
                                  17   v. Harrison, 244 Fed. Appx. 831, 832 (9th Cir. 2007) (holding that an inmate plaintiff who
                                  18   had alleged mental illness did not qualify for appointment of counsel because he
                                  19   competently presented his claims and attached three pertinent exhibits); Miller v.
                                  20   McDaniel, 124 Fed. Appx. 488, 490 (9th Cir. 2005) (holding that an inmate plaintiff with
                                  21   mental health problems was not entitled to appointment of counsel because he
                                  22   demonstrated an ability to articulate his claims pro se); Palmer v. Valdez, 560 F.3d 965,
                                  23   970 (2009) (holding that an inmate plaintiff who was suffering pain from a surgery and
                                  24   had limited access to legal documents did not require appointment of counsel because he
                                  25   did a good job presenting his case, was well organized, made clear points, and presented
                                  26   evidence effectively). Here, as in the cases cited above, Plaintiff has shown an ability to
                                  27                                                  8

                                  28
                                   1   articulate his claims and litigate this action in spite of any mental health issues: Plaintiff
                                   2   seeks damages for Defendants’ deliberate indifference to his serious medical needs.
                                   3   (Compl. at 3.) Furthermore, this issue is not particularly complex. The issue at this stage
                                   4   does not involve “scientific issues,” as Plaintiff asserts. Rather, deliberate indifference
                                   5   involves the subjective state of mind of Defendants, which is not complex nor requires
                                   6   expert testimony. Accordingly, Plaintiff’s requests for an expert witness and appointment
                                   7   of counsel are DENIED without prejudice for lack of exceptional circumstances. See
                                   8   Agyeman, 390 F.3d at 1103; Rand, 113 F.3d at 1525; Terrell, 935 F.2d at 1017; Wilborn,
                                   9   789 F.2d at 1331. This denial is without prejudice to the Court’s sua sponte appointment
                                  10   of counsel at a future date should the circumstances of this case warrant such appointment.
                                  11   F.     Request for Judicial Notice
                                  12          Plaintiff has a filed a request for judicial notice of certain federal caselaw,
Northern District of California
 United States District Court




                                  13   information from a publication regarding medical diagnosis, and briefs filed in this matter.
                                  14   (Docket No. 136.) Federal Rule of Evidence 201(b) permits a court to notice an
                                  15   adjudicative fact if it is “not subject to reasonable dispute.” Khoja v. Orexigen
                                  16   Therapeutics, 899 F.3d 988, 999 (9th Cir. 2018). “A fact is not subject to reasonable
                                  17   dispute if it is generally known, or can be accurately and readily determined from sources
                                  18   whose accuracy cannot reasonably be questioned.” Id. (quoting Fed. R. Evid. 201(b)(1)-
                                  19   (2)) (internal quotation marks omitted). Taking judicial notice of matters of public record
                                  20   does not convert a motion to dismiss into a motion for summary judgment. Id. A court
                                  21   may not, however, take judicial notice of disputed facts in public records. Id. at 1000-01.
                                  22          The caselaw set forth by Plaintiff do not establish facts but legal arguments, and the
                                  23   book and the briefs filed in this matter contain material that are still subject to reasonable
                                  24   dispute. Accordingly, the motion for judicial notice is DENIED because Plaintiff has
                                  25   failed to establish that the documents set forth do not contain material that is “not subject
                                  26   to reasonable dispute.” Fed. R. Evid. 201(b).
                                  27                                                   9

                                  28
                                   1   G.       Motions for Extension of Time
                                   2            As already discussed above, Plaintiff’s motion for extension of time, (Docket No.
                                   3   129), and Defendants’ motions for extensions of time, (Docket Nos. 124, 126), are
                                   4   GRANTED. See supra at 2.
                                   5

                                   6                                           CONCLUSION
                                   7            For the reasons discussed above, Plaintiff’s motion to amend/correct the complaint
                                   8   and motion for recusal, motion for a court order to inspect and review his medical records,
                                   9   motion to reopen discovery, motion for expert witness, motion for appointment of counsel,
                                  10   and request for judicial notice are DENIED. (Docket Nos. 114, 115, 117, 121, 134, 136.)
                                  11            Plaintiff’s motion to correct Defendants’ names is GRANTED. (Docket No. 120.)
                                  12   The Clerk shall update the docket with the correct names of Defendants as follows: 1)
Northern District of California
 United States District Court




                                  13   Mariposa McCall, M.D., and 2) Jennifer Afdahl.
                                  14            Plaintiff’s motion for an extension of time, (Docket No. 129), and Defendants’
                                  15   motion for extensions of time, (Docket Nos. 124, 126), are GRANTED.
                                  16            Defendants’ reply to Plaintiff’s opposition to their summary judgment motion has
                                  17   not yet been filed. In the interest of justice, Defendants shall be granted an extension of
                                  18   time to do so. The reply shall be filed no later than fourteen (14) days from the date this
                                  19   order is filed. The matter shall be deemed submitted as of the date the reply brief is due.
                                  20            This order terminates Docket Nos. 114, 115, 117, 120, 121, 124, 126, 129, 134, and
                                  21   136.
                                  22            IT IS SO ORDERED.
                                  23           January 21, 2020
                                       Dated: _____________________                       ________________________
                                                                                          BETH LABSON FREEMAN
                                  24
                                                                                          United States District Judge
                                  25   Order Addressing Pending Mots.
                                       PRO-SE\BLF\CR.17\00326Hollis_motions4
                                  26

                                  27                                                 10

                                  28
